     Case 3:19-cv-00549-RFB-CLB Document 15 Filed 04/12/21 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                          DISTRICT OF NEVADA
3
      JOHN STEVEN OLAUSEN,                                Case No. 3:19-cv-00549-RFB-CLB
4
                                             Plaintiff,              ORDER
5               v.
6     G. CARPENTER, et al.,
7                                      Defendants.
8

9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. (ECF No. 1-1.) The Court entered a screening order on January

11   4, 2021. (ECF No. 9.) The screening order imposed a 90-day stay, and the Court entered

12   a subsequent order in which the parties were assigned to mediation by a court-appointed

13   mediator. (ECF Nos. 9, 12.) The mediation conference is set to take place on April 13,

14   2021. (ECF No. 12.) On April 9, 2021, Plaintiff filed two identical motions requesting that

15   the mediation conference be delayed 30 days. 1 (ECF Nos. 13, 14.)

16          Plaintiff’s motion, and accompanying affidavits, indicate that on December 11,

17   2020, the prison warden sprayed his unit with some form of chemical spray. (ECF No.

18   13 at 1, 4.) Although most cells were only lightly sprayed, Plaintiff’s bed cell was very

19   heavily sprayed, and his bed and legal materials were covered in the chemical. (Id. at 4.)

20   Plaintiff believes the warden sprayed his bed and legal materials in retaliation for his

21   lawsuit. (Id. at 1.) Plaintiff also refers to transfers and a lack of medical care as other

22   forms of retaliation. (Id. at 1-2.)

23          Plaintiff states that he is seeking a stay of this case to “exhaust the NDOC issue

24   of retaliation,” seek a temporary restraining order, and seek assistance from counsel. (Id.

25   at 2.) None of these is a valid reason to postpone the mediation conference for this case.

26

27
            1 The Court notes that Plaintiff dated his motion December 8, 2021. (ECF No. 13
     at 2.) However, he dated an affidavit attached to the motion as April 8, 2021. (Id. at 24.)
28   As such, it appears that this is the date that Plaintiff submitted his motion to be filed by
     the prison law library.
                                                  1
     Case 3:19-cv-00549-RFB-CLB Document 15 Filed 04/12/21 Page 2 of 2



1    If the parties do not settle their dispute during the mediation conference, Plaintiff may

2    seek a temporary restraining order or the assistance of counsel after the mediation

3    conference.

4          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motions to postpone the

5    mediation conference (ECF Nos 13, 14) are denied.

6

7
                       12thday of April 2021.
           DATED THIS ___
8

9
                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                2
